DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1and 3-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
Independent claim 1 (and dependent claims 3-10 dependent thereon), lines 21-22, the limitation “wherein a thickness of the first insulating block is less than… a thickness of each of the two first conductive blocks” is not supported by the original disclosure.  For example, Fig. 2 of the present application illustrates a thickness of the first insulating block 34 is equal to a thickness of each of the two first conductive blocks 32, but does not illustrate “a thickness of the first insulating block [34] is less than… a thickness of each of the two first conductive blocks [32]” as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2017/0011992) in view of Ryu et al (US 2007/0295982) and Applicant Admitted Prior Art (AAPA).
Regarding claim 1, Kim (Fig. 19) discloses a semiconductor package comprising: an interconnect substrate 922 comprising a bottom layer (not labeled, see Fig. 19 reproduced below) and a top layer (not labeled), the bottom layer comprises two first substantially equal to a thickness of each of the two first conductive blocks 923; and wherein a thickness of the second insulating block is substantially equal to a thickness of each of the two second conductive blocks 923.

[AltContent: textbox (Top layer)]
[AltContent: arrow][AltContent: textbox (3rd conduct block)][AltContent: arrow][AltContent: textbox (1st conduct block)][AltContent: arrow][AltContent: textbox (2nd conduct block)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bottom layer)]  
    PNG
    media_image1.png
    167
    498
    media_image1.png
    Greyscale



However, Ryu (Fig. 1a) teaches a semiconductor package comprising: a top layer comprises two second conductive blocks 112a and a second insulating block 115A therebetween, a bottom layer comprises two first conductive blocks 112b and a first insulating block 115b therebetween; and a chip 130 formed on the insulating adhesive 132, wherein there is no conductive block between the second conductive blocks 112a and wherein there is no conductive block between the first conductive blocks 112b.  Accordingly, it would have been obvious to modify the device of Kim by providing no conductive block between the first and second conductive blocks because the number of conductive blocks between the first and second conductive blocks can be varied according to the requirements of the integrated circuit layout which is desired for the electronic applications of the semiconductor package.
Kim does not disclose a parasitic capacitance formed by the second conductive blocks is less than a parasitic capacitance formed by the first conductive blocks.
However, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  In this case, because the claimed device and Kim’s device both having a width of the first insulating block formed between the first conductive blocks shorter than a width of the second insulating block formed between the second conductive blocks, claimed property of “a 
Neither Kim nor Ryu disclose the chip 925 is a transient voltage suppressor (TVS) chip.
However, AAPA (Fig. 1) teaches a semiconductor package comprising a transient voltage suppressor (TVS) chip 14 formed on the insulating adhesive 12 for preventing the electronic system form ESD damages (see page 1 of the present application specification).  Accordingly, it would have been to further modify the device of Kim by forming the chip 925 of Kim as a transient voltage suppressor (TVS) chip in order to prevent the electronic system form ESD damages according to the requirement of the desired integrated circuit layout.
	Regarding claims 7-9, Kim (Fig. 19) further discloses: the interconnect substrate 922 is a molded interconnect substrate ([0242], printed circuit board); a packaging adhesive 928 encapsulating the chip, the at least one first conductive wire, and the at least one second conductive wire; and the packaging adhesive 928 comprises silicone or epoxy resin ([0243], last 2 lines).
	Regarding claim 3, Kim (Fig. 19) further discloses: the interconnect substrate further comprises at least one middle layer 922a formed between the top layer and the bottom layer, the at least one middle layer 922a comprises a third conductive block (annotated in Fig. 19 reproduced above) and a third insulating block therebetween, the width of the first insulating block is shorter than a width of the third insulating block 922a, the third conductive block is respectively formed on the first conductive block, the second conductive blocks are respectively formed on the third conductive block, the 
	Kim does not disclose the middle layer 922a comprising an addition third conductive block formed outside the chip area (right side of the chip) and between the first and second conductive blocks. 
	However, it would have been obvious to form an addition third conductive block outside the chip area and between the first and second conductive blocks in order to provide the electrical connections between the first and second conductive blocks depending upon the requirements of the layout which is desired for the integrated circuit.
	Regarding claims 4-6, Kim (Fig. 19) further discloses: the width of the third insulating block (middle block) is larger than the width of the second insulating block (top block); the insulating adhesive 924 overlaps a part of each of the first conductive blocks without overlapping the second conductive blocks and the third conductive blocks; and the first insulating block, the second insulating block, and the third insulating block comprise insulating compound (corresponding to base substrate 922, printed circuit board, [0242]). 
	Regarding claim 10, Kim does not disclose the first and second conductive wires 926 comprise aluminum, gold, copper, or silver.
.
Response to Arguments
Applicant's arguments filed 01/07/2022 have been fully considered but they are not persuasive. 
A) Applicant (pages 6-10 of remark) argues that neither Kim nor Ryu teach or suggest “wherein a thickness of the first insulating block is less than or equal to a thickness of each of the two first conductive blocks; wherein a thickness of the second insulating block is equal to a thickness of each of the two second conductive blocks” as recited in claim 1.
This argument is not persuasive.  It should be noted that claims in a pending application should be given their broadest reasonable interpretation.  In re Pearson, 494F. 2d 1399, 181 USPQ 641 (CCPA 1974).  In this case, it seems Applicant argues that the thickness of the first insulating block as claimed must be exactly equal to a thickness of each of the two first conductive blocks, and the thickness of the second insulating block as claimed must be exactly equal to a thickness of each of the two second conductive blocks.  However, the limitation on which Applicant relies (i.e., exactly equal) does not require by the claim language.  Therefore, as broadly interpreted, the limitations “wherein a thickness of the first insulating block is… equal to a thickness of each of the two first conductive blocks; wherein a thickness of the second insulating block is equal to a thickness of each of the two second conductive blocks” as claimed do not exclude the thickness of the first insulating block is substantially equal to substantially equal to a thickness of each of the two second conductive blocks as disclosed in Kim and Ryu.
B) Applicant (pages 11-12 of remark) argues that it would not be obvious to combine Ryu with Kim because Kim teach away from forming no conductive block between the second conductive blocks and no conductive block between the first conductive blocks since Kim teaches that “more than two circuit patterns 923 must be located above the insulation layer 922a and more than two circuit patterns 923 must be located under the insulation layer 922a, …” (page 11 of remark).
It is noted that the arguments of attorney cannot take the place of evidence in the record.  In re Schulze, 346 F. 2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); in re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Attorney statements are not evidence and must be supported by an appropriate affidavit or declaration.  See MPEP § 716.01(c).   In this case, the examiner recognizes that nowhere in Kim states that more than two circuit patterns 923 must be located above the insulation layer 922a and more than two circuit patterns 923 must be located under the insulation layer 922a.  Therefore, the statement “more than two circuit patterns 923 must be located above the insulation layer 922a and more than two circuit patterns 923 must be located under the insulation layer 922a, …” as asserted by Applicant is a totally unsupported statement because it is unsupported by factual evidence.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/Primary Examiner, Art Unit 2817